DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The IDS filed to date have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum (US 20130250233) hereto after referred to as D1.

With regard to claim 1, D1 teaches a lens unit, in at least figures 1-6; comprising: a lens (104 and 106) having an electrical element ([0066]; electro-active lens); a rim portion ([0054]; fully rimmed) covering a peripheral edge portion of the lens; a control unit (202) for controlling the electrical element; an electric power supply unit (302) for supplying electric power to the electrical element; a conductive portion (608, 610) being disposed between the rim portion and the peripheral edge portion of the lens and electrically connecting (402) between an end portion of an electrode of the electrical element and the control unit, the end portion of the electrode being exposed to the peripheral edge portion; and a knob portion (612 and 614) protruding from the lens or the rim portion.

	With regard to claim 2, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least figures 1-6; wherein the conductive portion includes a conductive wire (402) connected to the control unit (202), and a conductive piece (504) for electrically connecting between the electrode (608 and 610) end portion and the conductive wire (402).

With regard to claim 3, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a lens unit, in at least figures 1-6; wherein a plurality of the conductive pieces (612 and 614) electrically connect between a plurality of electrode end portions (608 and 610) and the conductive wires (402), respectively, and are disposed apart from each other in a direction along the peripheral edge portion of the lens (104 and 106)

With regard to claim 4, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 3, wherein D1 further teaches a lens unit, in at least figs 1-6 and [0064] and [0077]; wherein the plurality of conductive pieces are insulated from each other.

With regard to claim 5, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a lens unit, in at least figs 1-6; wherein: the rim portion ([0054]) comprises an opening in which the knob portion is disposed (612 and 614), and the conductive piece is disposed to avoid the opening.

With regard to claim 6, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 2, wherein D1 further teaches a lens unit, in at least [0077]; wherein an insulating member for insulating the conductive piece from the rim portion is disposed between the rim portion and the conductive portion.

With regard to claim 7, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least [0058]; wherein a portion of the rim portion which is exposed to an outside is made of metal.

With regard to claim 8, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least 1-6; further comprising an operation portion provided on the knob portion and receiving an operation on the control unit (202).

With regard to claim 9, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least figure 9; wherein the knob portion has a hinge portion (hinge) for rotating a tip portion of the knob portion relative to a root portion of the knob portion.

With regard to claim 10, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least figure 1-6; wherein the electrical element (608 and 610) is an optical element whose optical characteristics are changed by electrical control (202).

With regard to claim 11, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 10, wherein D1 further teaches a lens unit, in at least figure [0058] and [0066]; further comprising a wireless communication unit for performing wireless communication, wherein the wireless communication unit transmits and/or receives information related to control of the optical element.

With regard to claim 12, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least fig. 1-6 and [0144]; wherein the electric power supply unit includes a rechargeable battery (302).

With regard to claim 13, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 12, wherein D1 further teaches a lens unit, in at least [0144]; wherein the knob portion includes a charging terminal for charging the rechargeable battery.

With regard to claim 14, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least [0144]; wherein the electric power supply portion includes a non-contact electric power receiving section for receiving a non-contact electric power supply from an outside.

With regard to claim 15, D1 teaches all of the claimed limitations of the instant invention as have been outlined above with respect to claim 1, wherein D1 further teaches a lens unit, in at least [0144];  and a charging unit capable of charging with the lens unit accommodated therein.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/           Examiner, Art Unit 2872                                                                                                                                                                                             
/COLLIN X BEATTY/           Primary Examiner, Art Unit 2872